DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amended claims 4, 16, and 24, filed 08/06/2021, with respect to 35 USC § 112 have been fully considered and are persuasive.  The rejection of Claims 4, 16, and 24 under 35 USC § 112 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 2, 5, 6, and 9-14 have been considered but are moot due to the newly amended claims.
Claims 3, 4, 7, and 8 remain objected to.
Claims 15-29 remain allowed.
Newly added Claims 30-42 are addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-20120116136 (hereinafter referred to as KR ‘136), as cited in the IDS 11/16/2020; and in view of Maalouf et al. (US 2018/0076635 A1), as cited in the IDS 11/16/2020.
Regarding Claim 1, KR ‘136 teaches in Figure 2 a device, comprising: 
a charge pump (120); 
a first circuit configured to supply a pulse width-modulated signal as a function of a deviation between an output voltage of the charge pump and a setpoint voltage (using 111 and 112); and 
a second circuit (using 113 and 114);
but does not explicitly disclose the device comprising:
the second circuit configured to selectively pass a periodic signal having a fixed pulse width to a control input of the charge pump in response to a state of the pulse width-modulated signal such that only complete periods of the periodic signal are supplied to the control input of the charge pump.
Maalouf et al. teaches in Figure 7 a feedback path and controller for a charge pump comprising:
a first circuit configured with the same electrical components as shown in Figure 2 of KR ‘136 (Maalouf et al.: Error Amplifier 702 is equivalent to KR’136, element 111; and Maalouf et al.: 525 is equivalent to KR’136, element 112); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controller configuration of Maalouf et al. as the controller circuit 113 and 114 of KR’ 136 for the purpose of “modify[ing] a duration of a charging mode (e.g., by entering a holding mode and/or modifying a duty cycle of a clock signal).”  Maalouf et al., [0072].

Regarding Claim 5, KR ‘136 and Maalouf et al., as a whole, teach all the limitations of the present invention, wherein KR ‘136 further teaches the device, wherein the first circuit comprises: 
an error amplifier configured to supply an error signal representative of the deviation between the output voltage and the setpoint voltage (111); 
a periodic ramp generator configured to generate a periodic ramp signal (component which generates the ramp input into 112); and 
a comparator having a first input configured to receive the error signal, a second input configured to receive the periodic ramp signal, and an output configured to supply the pulse width-modulated signal (112, which receives the output of 111 and the ramp signal, to output signal Vp).  .

Regarding Claim 10, KR ‘136 teaches all the limitations of the present invention, and further teaches the device, wherein the charge pump is configured to receive a supply potential (Vin) and a reference potential (ground), the charge pump comprising at least one charge pump circuit including: 
a capacitor (108); 
a first input configured to receive a first potential (receives input from 104 and 106); and 
an output configured to supply a second potential substantially equal to a sum of the first potential and the supply potential (at Vout); 
but does not explicitly disclose   
two sets of switches configured to be controlled from said periodic signal at the control input such that a first set of the two sets is controlled in phase opposition relative to a second set of the two sets.
Maalouf et al. teaches in Figure 5 a charge pump configured to receive a supply potential (Vin) and a reference potential (ground), the charge pump comprising at least one charge pump circuit including:
a capacitor (CIN, CFLY, COUT);
two sets of switches configured to be controlled from said periodic signal at the control input such that a first set of the two sets is controlled in a phase opposition relative to a second set of the two sets (where transistors 506 and 508 are controlled by a first signal from the charge pump control 530; where transistors 510 and 512 are controlled by a second signal from the charge pump control 530; [0068] where the 
a first input configured to receive a first potential (input from the charge pump control 530); and 
an output configured to supply a second potential substantially equal to a sum of the first potential and the supply potential (at VOUT 518).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the charge pump configuration taught by Maalouf et al. in place of the charge pump configuration taught by KR ‘136 for the purpose of “to achieve other voltages at the output terminal.”  Maalouf et al.: [0064]. 

Regarding Claim 11, KR ‘136 and Maalouf et al., as a whole, teach all the limitations of the present invention, wherein Maalouf et al. further teaches the device, wherein said at least one charge pump circuit further includes: 
a second input configured to receive the reference potential (received at 410); and 
a third input configured to receive the supply potential (received at 406).  

Regarding Claim 12, KR ‘136 and Maalouf et al., as a whole, teach all the limitations of the present invention, wherein Maalouf et al. further teaches the device, wherein said at least one charge pump circuit includes: 

a second switch of the first set coupling the second input of the charge pump circuit to a second terminal of the capacitor (410); 
a third switch of the second set coupling the first terminal of the capacitor to the output of the charge pump circuit (412); and 
a fourth switch of the second set coupling the second terminal of the capacitor to the third input of the charge pump circuit (408).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-20120116136 (hereinafter referred to as KR ‘136) and Maalouf et al. (US 2018/0076635 A1), as a whole, both as cited in the IDS 11/16/2020, and as applied to claim 1 above; and further in view of “A 0.04mm^2 Buck-Boost DC-DC Converter for Biomedical Implants Using Adaptive Gain and Discrete Frequency Scaling Control” (hereinafter “George et al.”), as cited in the IDS 11/16/2020.
Regarding Claim 2, KR ‘136 and Maalouf et al., as a whole, teach all the limitations of the present invention, but does not explicitly teach the device, wherein the second circuit comprises a D flip- flop having a synchronization input configured to receive the periodic signal, a data input configured to receive the pulse width-modulated signal and an output configured to supply an activation signal that controls the selective passing of the periodic signal to the control input of the charge pump.
George et al. teaches in Figure 3 the device, wherein the second circuit comprises a D flip- flop having a synchronization input configured to receive the periodic selective passing of the periodic signal to the control input of the charge pump (bit signals A0 to A2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the latches taught by George et al. with the comparator of KR ‘136 and Maalouf et al., as a whole, for the purpose of regulating the gain ratio (GR).  George et al.: Section “B. Line Regulation”.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-20120116136 (hereinafter referred to as KR ‘136) and Maalouf et al. (US 2018/0076635 A1), as a whole, both as cited in the IDS 11/16/2020, and as applied to claim 5 above; and further in view of JP 2011-024298 A (Toshiba; hereinafter referred to as JP ‘298).
Regarding Claim 6, KR ‘136 and Maalouf et al., as a whole, teach all the limitations of the present invention, wherein KR ‘136 teaches all the limitations of the present invention, but does not explicitly teach the device, wherein the error amplifier is a derivative integral proportional amplifier.  
JP ‘298 teaches in Figure 1 the device, wherein the error amplifier is a derivative integral proportional amplifier (36, 35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a derivative integral proportional amplifier of .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-20120116136 (hereinafter referred to as KR ‘136) and Maalouf et al. (US 2018/0076635 A1), as a whole, both as cited in the IDS 11/16/2020, and as applied to claim 1 above.
Regarding Claim 9, KR ‘136 and Maalouf et al., as a whole, teach all the limitations of the present invention, but does not explicitly disclose the device, wherein a period of the periodic signal is less than 1 ps.  
As to the device, wherein a period of the periodic signal is less than 1ps, such specific parameters in the time span of a period of the periodic signal will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameters are critical.  Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these values for the above periodic signal of KR ’136 and Maalouf et al., as a whole.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-20120116136 (hereinafter referred to as KR ‘136) and Maalouf et al. (US 2018/0076635 A1), both as cited in the IDS 11/16/2020, and as a whole, applied to claim 10 above, in view of Murata (US 2018/0166985 A1).
Regarding Claim 13, KR ‘136 and Maalouf et al., as a whole, teach all the limitations of the present invention, but do not explicitly disclose the device, wherein the charge pump comprises a plurality of charge pump circuits connected in series, one after the other.  
Murata teaches in Figure 1 a device, comprising:
a control circuit (50); and
a boosting section (10), wherein Figure 2 further depicts the boosting section comprises a plurality of charge pump circuits (see also Figure 3) connected in series, one after the other (11-1 through 11-n are connected serially, one after the other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the series of charge pumps taught by Murata as a plurality of the charge pump taught by KR ‘136 and Maalouf et al., as a whole, for 

Regarding Claim 14, KR ‘136, Maalouf et al., and Murata, as a whole, teach all the limitations of the present invention, wherein Murata further teaches the device, 
wherein the first input of a first charge pump circuit of said plurality of charge pump circuits is configured to receive the supply potential and wherein the output of a last charge pump circuit of said plurality of charge pump circuits is configured to supply the output voltage (where 11-1 receives 101; where 11-n outputs 102); and 
wherein each charge pump circuit between the first charge pump circuit and the last charge pump circuit has its first input connected to the output of a preceding charge pump circuit and its output connected to the first input of a following charge pump circuit (where each input of 11-2 through 11-n are connected to the output of 11-1 through 11-(n-1), respectively).  

Allowable Subject Matter
Claims 3, 4, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

in combination with all the other claimed limitations.
Claim 4 is objected to for depending from Claim 3.

Regarding Claim 7, the prior art does not disclose, teach or suggest the device, wherein a frequency of the pulse width-modulated signal is less than a frequency of the periodic signal;
in combination with all the other claimed limitations.
Claim 8 is objected to for depending on Claim 7.

Claims 15-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 15, the prior art does not disclose, teach or suggest a device, comprising: 
said second circuit comprising: 
a logic circuit having a first input configured to receive the activation signal, a second input configured to receive the periodic signal, and an output coupled to the control input of the charge pump; 

Claims 16-21 are allowed for depending from Claim 15.

Regarding Claim 22, the prior art does not disclose, teach or suggest a device, comprising: 
a second circuit configured to selectively pass a second signal having a fixed pulse width as a control signal to a control input of the charge pump in response to logic states of the first signal, where: 
the control signal is equal to the second signal in response to a first logic state of the first signal; 
the control signal is in a not asserted logic state in response to a second logic state of the first signal; 
in response to a change of the first signal from a first logic state to a second logic state, the control signal remains equal to the second signal until an end of a current period of the second signal after which it is in the not asserted logic state; and 
in response to a change of the first signal from the second logic state to the first logic state, the control signal is in the not asserted logic state until an end of a current period of the second signal after which is it equal to the second signal;
in combination with all the other claimed limitations.  
Claims 23-29 are allowed for depending from Claim 22.

Regarding Claim 30, “Independent claim 30 is the combination of objected to dependent claim 7 and base claim 1.”  Remarks 08/06/2021, p. 11.  Thus, Claim 30 is 
in combination with all the other claimed limitations.
Claims 31-42 are allowed for depending from Claim 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/DIANA J. CHENG/           Examiner, Art Unit 2849